Exhibit DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Entity # E0211182005-4 Document Number: 20050118413-05 Date Filed: 4/12/2005 1:21:10 PM In the office of /s/ Dean Heller Dean Heller Secretary of State Articles of Organization Limited-Liability Company (PURSUANT TO NRS CHAPTER 86) Important: Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Limited-Liability Company: APLUS INTERNANTIONAL LTD 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) POWER POINT MANAAGEMENT LTD. Name 3305 W SPRING MOUNTAIN RD #48 LAS VEGAS NEVADA 89102 Physical Street Address City Zip Code Additional Mailing Address City State Zip Code 3. Dissolution Date: (OPTIONAL see instructions) Latest date upon which the company is to dissolve (if existence is not perpetual): 4. Management: (check one) Company shall be managed by: o Manager(s) OR Q Member(s) 5. Name and Address of each Manager or Managing Member: (attach additional pages as necessary) SU, YAO-TING Name 3305 W SPRING MOUNTAIN RD LAS VEGAS NEVADA 891021 Address City State Zip Code Name Address City State Zip Code Name Address City State Zip Code 6. Names, Addresses and Signature of Organizers: (if more than one organizer attach additional page) POWER POINT MANAAGEMENT LTD. Name Signature ILLEGIBLE 3305 W SPRING MOUNTAIN RD LAS VEGAS 89102 89102 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named limited-liability company. ILLEGIBLE Authorized Signature of R. A. or On Behalf of R.A. Company Date APR-11-05 This form must be accompanied by appropriate fees. See attached fee schedule.
